Citation Nr: 0009890	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  97-26 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to October 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In October 1996, the RO 
denied the veteran's claim of entitlement to service 
connection for a left knee injury.  

FINDING OF FACT

The claim of entitlement to service connection for residuals 
of a left knee injury is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim for service connection for residuals of a left knee 
injury is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records are missing and 
presumed to have been destroyed in a fire at the National 
Personnel Records Center in July 1973.  The only service 
medical record available is the report of the separation 
examination which was conducted in October 1946.  It was 
noted on the examination report that the veteran did not have 
any musculoskeletal defects.  No pertinent abnormalities were 
reported.  

A letter dated in June 1969 from D.G., M.D., has been 
submitted in support of the pending claim.  The doctor noted 
that the veteran underwent an annual physical examination the 
same month and did not have any presenting complaints.  It 
was reported the veteran had "occasional stiffness of the 
left knee as a result of an old injury."  No pertinent 
diagnosis was made.  

Private treatment records from Kaiser Permanente reflect that 
in 1991 the veteran reported that his left knee was among his 
medical problems.  He subsequently was noted to have a tender 
left knee without effusion, assessed as hamstring strain 
versus arthritis.   In about May 1994 the veteran complained 
of recent tightness, swelling and stiffness of the left knee.  
The assessment was arthritis and effusion, resolving.  A late 
May 1994 clinical record notes that the veteran had had 140 
cc's of fluid drained from the left knee in "1948-1949."  
Moderate effusion of the knee was reported.  A separate May 
1994 clinical reflects a history of swelling of the knee when 
the veteran was younger as a result of playing football but 
that he had had none since.  

The transcript of a July 1997 RO hearing reflects that the 
veteran testified that he had never had any knee problems 
prior to entering service and that the first evidence of an 
in-service knee injury was when a physical examination was 
conducted at the end of basic training, after which he was 
transferred from the Infantry to the Air Force.  He further 
testified that he had been told he was being transferred to 
the Air Force because of concern that he could not perform in 
the field due to his knee.  He opined that the actual knee 
injury occurred when he twisted his knee while on a training 
hike during basic training, indicating that as he was not in 
pain at the time of the injury he did not seek treatment.  
The veteran stated that he had never been treated by VA for 
the knee and that B.M., M.D. had treated him, at Cowell 
Memorial Hospital shortly after his discharge from service.  
He primarily self-treated his knee after active duty but did 
have occasional aspirations of fluid from the knee.  He could 
not think of anyone who could confirm the in-service injury.  
He testified that he attempted to obtain treatment records 
from Dr. B.M. and Cowell Memorial Hospital as well as from a 
Dr. J. without success.  

In July 1999, the National Personnel Records Center reported 
that a search of Morning Reports and sick bay reports for the 
veteran's unit was conducted with negative results.  

The veteran provided testimony at a February 2000 
videoconference hearing conducted by the undersigned Member 
of the Board.  He testified that he did not have problems 
with his knee prior to active duty, that he injured his knee 
during a hike while in basic training, and that his knee 
swelled but did not produce a great deal of pain.  He 
reported at the end of basic training he was given a physical 
examination, at which time it was determined that he had an 
injured knee and was put on restricted duty and transferred 
to the Air Force.  He testified he did not seek in-service 
treatment for his knee after the initial injury.  He 
indicated that after his discharge he attended college in the 
spring of 1947 and when he underwent a physical examination 
for the varsity basketball team, it was determined that the 
cartilage in the inside of his left knee was split.  He 
reported that the records of the examination had been 
destroyed.   

The veteran also testified that he had had periodic problems 
with his knee since active duty and was seen by Dr. M. a few 
times a year from about 1947 to 1951.  When informed of a 
treatment record which alluded to an injury to the left knee 
as a result of playing football, the veteran reported he had 
no idea where that conclusion came from.  He testified he did 
not injure his knee further after active duty.  The veteran 
also testified that he did not know of the existence of any 
medical records that would link the left knee disorder to 
active duty.  He reported he did not file his claim until 
1996 as he did not know he could get compensation for the 
injury prior to that time.  Transcript (February 2000).

Lay statements from the veteran's sister, spouse and a friend 
were received at the Board in February 2000.  The veteran 
waived initial consideration of the evidence by the RO.  The 
statements from the veteran's spouse and friend refer to 
post-service knee symptomatology they observed.  The letter 
from the veteran's sister indicates that she visited the 
veteran during service and noted he had problems with his 
knee at that time.  She could not remember the veteran 
injuring his knee prior to active duty.  

A letter dated in March 2000 from P.L.J., M.D., also was sent 
directly to the Board, with a waiver of RO consideration.  
Dr. J. reported that he had treated the veteran and his 
family since January 1952 until retiring in 1990.  He did not 
have any of his old treatment records but reported 
remembering that he treated the veteran for a knee injury 
which the veteran informed him began in service.  The doctor 
concluded by reporting he could not recall any specific or 
major re-injury of the knee during the time of his treatment.  

Numerous statements in support of his claim have been 
received from the veteran.  He essentially reports he was 
active in high school sports and did not have problems with 
his knee prior to active duty.  He originally was placed in a 
training battalion for an infantry unit and then moved to a 
radio specialist battalion.  He reported the knee was injured 
in April 1945 and that subsequently he was placed on 
restricted state-side service and transferred to the Air 
Force as a result of his knee disorder.  After his transfer 
to the Air Force, he performed mostly clerical duties and was 
not bothered by the left knee and had no reason to complain 
of knee problems at the time of his discharge examination.  
The veteran reported that he continued to have intermittent 
problems with his left knee from the time of his discharge to 
the present.  He reportedly attempted to obtain additional 
medical and lay evidence to support his claim without 
success.   

Criteria

The threshold question that must be resolved with regard to 
this claim of entitlement to service connection for residuals 
of a left knee injury is whether the veteran has presented 
evidence of a well-grounded claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  



A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden of necessity will depend upon the 
issues presented by the claims.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. § 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

In a case where the veteran's service medical records are 
presumed destroyed, the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is heightened.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d).

The Court has held in Savage v. Gober, 10 Vet. App. 488 
(1997), that the "continuity of symptomatology" provision 
of 38 C.F.R. § 3.303(b) may obviate the need for medical 
evidence of a nexus between present disability and service.  
See Savage, 10 Vet. App. at 497.  The only proviso is that 
there be medical evidence on file demonstrating a 
relationship between the veteran's current disability and his 
post-service symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

The veteran has reported that he injured his left knee during 
basic training and since the original injury has had 
intermittent problems with his knee.  Additionally, the 
veteran's sister has reported she observed that the veteran 
had left knee problems during service.  These allegations are 
presumed true for the purposes of determining if he submitted 
a well-grounded claim.  See King v. Brown, 5 Vet. App. 19, 21 
(1993).  Thus, for the purposes of determining if a well-
grounded claim has been submitted, there is evidence showing 
an injury to the left knee during active duty.  

There is competent evidence of record demonstrating the 
veteran has a current left knee disorder.  Treatment records 
from Kaiser Permanente reveal treatment for a left knee 
disorder, and some of the records note arthritis in the knee.  
Thus, there is competent evidence of a current left knee 
disorder.  

The Board finds, however, that the claim is not well 
grounded, as there is no competent evidence of record linking 
the current left knee disorder to any incident of active 
duty.  None of the medical evidence associated with the 
claims file attributes a current left knee disorder to the 
injury the veteran reportedly incurred while on basic 
training or to any other incident of active duty.  Some of 
the records reference an old injury to the knee but do not 
indicate the injury occurred during active duty.  Dr. P.L.J. 
reported he had treated the veteran since January 1952 and 
that the veteran informed him he had injured his left knee 
during active duty.  However, Dr. P.L.J. did not link the 
left knee disorder to the claimed in-service injury or 
otherwise relate it to service.  The Court has held that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

There is no competent evidence of record demonstrating the 
presence of arthritis in the left knee to a compensable 
degree within one year of discharge which would allow for 
service connection on a presumptive basis.  

The only evidence of record which links a current left knee 
disorder to active duty is the veteran's own allegations and 
testimony.  However, as a lay person, the veteran is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The veteran's opinion as to the 
etiology of his current left knee disorder is without 
probative value.  

The veteran has reported having had left knee symptomatology 
since his discharge from active duty.  Such statements, 
however, do not serve to well ground the claim under the 
holding of Savage v. Gober, 10 Vet. App. 488 (1997).  No 
competent evidence of record has linked the symptomatology 
the veteran reportedly has experienced since active duty to 
an injury which occurred during active duty and such a 
relationship is not one as to which a lay person's 
observation is competent.  The 1969 report by Dr. D.G. only 
refers to "occasional" knee stiffness due to an "old" 
injury, with no knee disorder diagnosed by Dr. D.G. and the 
old injury not identified.  The Kaiser Permanente records 
refer to draining of fluid from the veteran's knee in 1948-
1949, which was a few years after service.  They also refer 
to a past football injury to the knee.  In any event, there 
is nothing in the Kaiser records to show a continuity of knee 
symptoms since service or to relate any current knee disorder 
to an injury or other incident of service.  

The March 2000 statement from Dr. J., which is based on the 
doctor's recollection of events almost 50 years ago, only 
notes that when he first saw the veteran, which apparently 
was in about 1952 (approximately six years after service), 
the veteran complained of a left knee injury that he stated 
had occurred in service.  Dr. J. did not provide a medical 
diagnosis of the veteran's knee disorder and, more 
importantly, did not express his own opinion as to the 
etiology of such disorder.  
Dr. J.'s recitation of history given by the veteran does not 
constitute competent medical evidence relating a current left 
knee disorder to service or to any continutity of 
symptomatology.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995). 

The Board further notes that the veteran has reported he was 
informed by health care professionals that his left knee 
disorder was the result of his active duty injury.  It is 
pointed out that a lay person's statement about what a 
physician told him or her cannot constitute medical evidence 
of etiology or nexus, which is generally necessary in order 
for a claim to be well grounded.  Robinette v. Brown, 8 Vet. 
App. 77 (1995).  

The Court has held that there is some duty to assist the 
veteran in the completion of his application for benefits 
under 38 U.S.C.A. § 5103 (West 1991 & Supp. 1999) even where 
his claims appear to be not well- grounded where a veteran 
has identified the existence of evidence that could plausibly 
well-ground the claim.  See generally, Beausoleil v. Brown, 8 
Vet. App. 459 (1996); and Robinette v. Brown, 8 Vet. App. 69 
(1995), as modified in this context by Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  In the instant case, however, the 
veteran has not identified any medical evidence that has not 
been submitted or obtained, which will support a well-
grounded claim.  The veteran and his representative have, in 
fact, indicated that the record is complete and that no other 
pertinent records are available.  Thus, the VA has satisfied 
its duty to inform the veteran under 38 U.S.C.A. § 5103(a).  
See Slater v. Brown, 9 Vet. App. 240, 244 (1996).

As the veteran's claim for service connection for a left knee 
disorder is not well grounded, the doctrine of reasonable 
doubt is not applicable to his case.






ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for residuals of a left 
knee disorder, the appeal is denied.  




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

